Mikoll, J.
Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered May 22, 1992, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the second degree and criminal sale of a controlled substance in the third degree.
The record reveals that defendant’s plea of guilty and waiver of his right to appeal was knowing, voluntary and intelligent, and, as such, the negotiated plea will be enforced (see, People v Seaberg, 74 NY2d 1). There is no merit to defendant’s contention that he was coerced to plead guilty to ensure a favorable plea bargain for his wife at the insistence of the prosecutor. The prosecutor was free to dictate the terms under which he would accept the guilty plea to a reduced crime (see, People v Antonio, 176 AD2d 528, lv denied 79 NY2d 824).
In view of this holding, it is unnecessary to review the denial of defendant’s motion to suppress evidence. Were we to do so, we would affirm that ruling as well.
Cardona, P. J., Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.